      Case 2:19-cv-11149-LMA-DMD Document 90 Filed 03/18/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                      CIVIL ACTION
Plaintiff                          )
                                   )                      NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                      JUDGE Africk
Defendant                          )                      MAGISTRATE (3)
___________________________________)

             DESIGNATION OF RECORD ON APPEAL BY APPELLANTS

Now comes Plaintiffs REC, et. al., and Fred E. Salley, Appellants, and hereby designate the

record on their appeal as the entire District Court record including all pleadings, docket and

minute entries, counsel memoranda of law, judgments, motions, affidavits, and exhibits attached

to motions and the responses thereto.

                                           Respectfully Submitted,

                                           //Fred E. Salley

                                           BY:________________________________
                                           FRED E. SALLEY, T.A. (11665)
                                           SALLEY & ASSOCIATES
                                           P.O. Box 3549
                                           77378 Hwy 1081 Cretien Annex
                                           Covington, Louisiana 70434
                                           Telephone: (985) 867-8830
                                           Facsimile (985) 867-3368
                                           Counsel for Plaintiff, REC
                                           Marine Logistics, LLC, et. al.
                          CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, receipt
requested, or by depositing same in the United States Postal
Service, properly addressed and postage prepaid this 18 th Day of
March 2020
                              s/ Fred E. Salley
                              _____________________________
                              FRED E. SALLEY, T.A. (11665)
